Case 1:20-cv-23631-UU Document 17 Entered on FLSD Docket 10/30/2020 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-23631-UU

 PRISCILA ELEN DE SOUZA LIMA, et al.,

        Plaintiffs,

 v.

 LINEA AEREA MERIDA
 INTERNACIONAL DE AVIACION
 d/b/a LAMIA CORP. S.R.L., et al.,

       Defendants.
 _______________________________________/

                                            ORDER

        THIS CAUSE comes before the Court upon Defendants’ Motion for Extension of Time

 (“Motion”). D.E. 16. The Court has considered the Motion, the pertinent portions of the record,

 and is otherwise fully advised in the premises. Rather than an extension to November 23, 2020,

 the Court will grant a more limited extension to November 17, 2020. Accordingly, it is

        ORDERED AND ADJUDGED that the Motion, D.E. 16, is GRANTED in part.

 Defendants SHALL file any response to the Motion to Remand, D.E. 15, up to and including

 November 17, 2020.

        DONE AND ORDERED in Chambers, Miami, Florida, this _29th_ day of October, 2020.



                                             __________________________________
                                             URSULA UNGARO
                                             UNITED STATES DISTRICT JUDGE
 cc:
 Counsel of Record via CM/ECF
